Exhibit 10.45

AMENDMENT TO PMPA MOTOR FUELS FRANCHISE AGREEMENT

THIS AMENDMENT (“Amendment”) to the PMPA Motor Fuels Franchise Agreement between
Mobil Oil Corporation and Petro Stopping Centers, L.P., dated July 23, 1999
(“Agreement”), is made and entered into as of January 1, 2007, by and between
ExxonMobil Oil Corporation, as successor in interest to Mobil Oil Corporation, a
New York corporation, having an office at 3225 Gallows Road, Fairfax, VA 22037
(“ExxonMobil”), and Petro Stopping Centers L.P., a Delaware limited partnership
having an office at 6080 Surety Drive, El Paso, TX 79905 (“Petro”).

Whereas, ExxonMobil and Petro, for good and valuable consideration, have agreed
to amend the Agreement.

Therefore, the Agreement is amended as follows:

 

  1. The word “Mobil” shall be replaced with “ExxonMobil” throughout the entire
Agreement.

 

  2. §1.1 The following sentence shall be deleted in its entirety, “The Base
Business Truckstops approved by Mobil as of the Effective Date for the sale of
Mobil Diesel are listed on Exhibit A attached hereto.”

In the sentence following the above sentence, “Mobil Gasoline” shall be replaced
with ExxonMobil Motor Fuels.”

 

  3. §1.7(c) In the first sentence, “Mobil Gasoline” shall be replaced with
“ExxonMobil Motor Fuels.” In addition, the sentence, “Gasoline sold from the
excluded Petro Gasoline Branded Sites shall not be included in any gallon or
volume calculation with respect to or under this Agreement” shall be deleted in
its entirety. In addition, “Toledo, Ohio - Lenawee Fuels” shall be deleted.

 

  4. §1.8 §1.8 shall be deleted.

 

  5. §1.9 §1.9 shall be replaced in its entirety by “Petro’s Obligations to
Brand New Sites ExxonMobil Motor Fuels”. At new sites to be operated by Petro or
a joint venture involving Petro located in areas listed in Exhibit E at which
ExxonMobil desires to sell ExxonMobil Motor Fuels, excluding sites operated by
Petro Operators, Petro will sell, subject to applicable law and existing supply
agreements, on terms and conditions provided herein, ExxonMobil Motor Fuels at
such site.

 

  6. §1.11(c)(i) This section shall be deleted in its entirety.

 

  7. §1.11(c)(ii)The phrase “calendar year 2009” shall be deleted and replaced
by “last 12 calendar months prior to the end of the initial term.”

 

1



--------------------------------------------------------------------------------

  8. §2.0 This section shall be deleted and in its place it shall read
“Intentionally Left Blank”.

 

  9. §2.1. This section shall be deleted and in its place it shall read as
follows:

Quantities.

 

  (a) ExxonMobil shall offer to sell to Petro, or cause to be offered for sale,
the types and amounts of Products from the supply points designated by
ExxonMobil all as set forth in Exhibit C (“Product Schedule”) of this Agreement,
such quantities being subject always to any changes prescribed by government
rules, regulations or orders or resulting from any plan of allocation by
ExxonMobil in accordance with Section 13.2 hereof. Petro agrees to purchase,
receive and pay for the Products on the terms and conditions herein stated and
in the Product Schedule. The quantity for each Product at each supply point as
determined by the Product Schedule, or such other prescribed or allocated
quantity, is the maximum volume ExxonMobil is obligated to offer to sell, or
cause to be offered for sale, to Petro from each supply point during each
contract year (as defined in the Product Schedule) on a monthly and annual
basis. The maximum volume of any Product which ExxonMobil is obligated to offer
to sell, or cause to be offered for sale, to Petro from any supply point in any
contract year, or in any calendar month of such year, shall be referred to as
the “Maximum Annual Volume” or “Maximum Monthly Volume” respectively.

 

  (b) By mutual consent this Agreement may, from time to time, be amended by the
addition to, or deletion herefrom, of an additional or revised Product
Schedule(s). Any such additional or revised Product Schedule(s) shall be marked
as such and signed by the duly authorized representatives of the parties and
shall thereupon become a part of this Agreement from and after the effective
date appearing on such additional or revised Product Schedule(s).

 

  10. §2.2 This section shall be deleted in its entirety and in its place the
following shall be inserted:

 

  §2.2  Changes in Specifications – Rights of the Parties

 

  (a) The ExxonMobil products to be bought and sold under this Agreement are
Mobil diesel and Mobil Gasoline, except that diesel fuel sold at truck-oriented
diesel fuel islands will not be sold as Mobil-branded.

 

2



--------------------------------------------------------------------------------

ExxonMobil may, at any time and from time to time, on written notice, change the
grade, specifications, characteristics, product name, or other distinctive
designation of such ExxonMobil products so long as such change does not result
in a decrease in product quality and is in compliance with all applicable laws.
Such product as so changed remains subject to this Agreement. Whenever
reasonably possible, ExxonMobil shall use reasonable efforts to provide Petro
with at least ninety (90) days’ prior written notice of any significant changes
in product specifications or designations. Should ExxonMobil change the product
name or other distinctive designations of such Mobil product, and such change
results in Petro incurring costs, ExxonMobil shall bear the costs of such
changes, if necessary, including but not limited to, the cost of pumping or
cleaning tanks, replacement of all signs containing such product name an/or
other distinctive designations.

 

  (b) Petro may additize Mobil Diesel only in accordance with applicable laws
and generally recognized industry standards and only for resale at its
truck-oriented diesel fuel islands where the product is not sold as
Mobil-branded.

 

  11. §2.3 This section shall be deleted in its entirety and in its place it
shall read “Intentionally Left Blank”.

 

  12. §2.4 This section shall be deleted in its entirety and in its place it
shall read as follows:

Price. The price of the Products covered by this Agreement shall be as provided
in Exhibit C, Product Schedule.

 

  13. §2.5 This section shall be deleted in its entirety and in its place it
shall read “Intentionally Left Blank”.

 

  14. §2.6 This section shall be deleted in its entirety and in its place it
shall read “Intentionally Left Blank”.

 

  15. §2.7 The second sentence shall be deleted and in its place it shall read
as follows:

ExxonMobil shall have the right at anytime to designate the supply terminal.

 

  16. §2.11 The last sentence is deleted.

 

3



--------------------------------------------------------------------------------

  17. §3.2 The following changes shall be made:

 

  (a) the first paragraph is deleted in its entirety;

 

  (b) the first sentence of the second paragraph is deleted in its entirety;
and,

 

  (c) throughout the remainder of the section, “Mobil Gasoline” shall be
replaced with “ExxonMobil Motor Fuels”.

 

  18. §3.4 The sentence, “In the event of any debranding of an Operator Branded
Site, the Current Year Reference Volume shall be reduced by the Reference Volume
allocated to such debranded Operator Branded Site, on a prorated basis” shall be
deleted.

 

  19. §6.2(c)(v) This section shall be deleted in its entirety.

 

  20. §10.5 The first sentence shall be deleted and the word “Gasoline” shall be
replaced by “ExxonMobil Motor Fuels.”

 

  21. §16.1 The “Notice to” section shall be deleted and in its place shall read
as follows:

 

    

Notice to ExxonMobil:

  

Notice to Petro:

   ExxonMobil Oil Corporation    Petro Stopping Centers, L.P.    3225 Gallows
Road    6080 Surety Drive    Fairfax, VA 22037    El Paso, TX 79905    Attn:
National Accounts Manager    Attn: President

The remainder of the section shall remain intact.

 

  22. Exhibit A shall be deleted in its entirety.

 

  23. Exhibit B shall be deleted in its entirety and replaced with the attached
Exhibit B.

 

  24. Exhibit C shall be deleted in its entirety and replaced with the attached
Exhibit C.

 

  25. Exhibit D and its schedules shall be deleted and replaced with the
attached Exhibit D.

 

  26. Schedule 1 to Exhibit D shall be replaced with the attached Schedule 1 to
Exhibit D.

 

4



--------------------------------------------------------------------------------

Except as expressly modified by this Amendment , the remaining provisions of the
Agreement shall remain in full force and effect.

 

EXXONMOBIL OIL CORPORATION     PETRO STOPPING CENTERS L.P. By:   /s/ James M. E.
Mixter, Jr.     By:   /s/ J.A. Cardwell, Jr. Name:   James M. E. Mixter, Jr.    
Name:   J.A. Cardwell, Jr. Its:   Attorney in Fact     Its:   President Date:  
12/13/06     Date:   12/22/06

 

5